 

CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
COMPANY IF PUBLICLY DISCLOSED.

 

Exhibit 10.11(b)

 

EXECUTION COPY

 

FIRST AMENDMENT TO THE

AMENDED AND RESTATED SERIES 2017-ONE INDENTURE

SUPPLEMENT

 

This First Amendment to the Amended and Restated Series 2017-One Indenture
Supplement (the “Amendment”), dated as of November 16, 2018, among Perimeter
Master Note Business Trust, a business trust organized and existing under the
laws of the State of Nevada (herein, the “Issuer” or the “Trust”), Access
Financing, LLC, a Georgia limited liability company (the “Servicer”) and U.S.
Bank National Association, not in its individual capacity, but solely as
Indenture Trustee (herein, together with its successors in the trusts thereunder
as provided in the Indenture referred to below, the “Indenture Trustee”) under
the Master Indenture, dated as of February 8, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Indenture”) among the
Issuer, the Servicer and the Indenture Trustee.

 

Capitalized terms used herein shall have the meanings assigned to such terms in
the Supplement (as defined below).

 

WITNESSETH:

 

WHEREAS, the Issuer, the Servicer and the Indenture Trustee executed the Amended
and Restated Series 2017-One Indenture Supplement, dated as of June 11, 2018
(the “Supplement”); and

 

WHEREAS, the parties hereto have agreed to amend the Supplement on the terms and
conditions hereinafter set forth in accordance with Section 9.02 of the
Indenture;

 

NOW, THEREFORE, in consideration of the promises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto hereby agree as follows:

 

SECTION 1. Amendments of the Supplement.

 

1.1      The definition of Class B Note Rate is hereby deleted in its entirety
and replaced with the following:

 

“Class B Note Rate” shall have the meaning specified in the Class B Note
Purchase Agreement, but in any event shall not be greater than [*****]% per
annum.

 

 

--------------------------------------------------------------------------------

 

 

1.2     Paragraphs (c) and (d) of the definition of Collection Release
Conditions are hereby deleted in their entirety and replaced with the following:

 

(c) the aggregate unpaid principal balance of all Series of Notes issued under
the Indenture or any Indenture Supplement shall not exceed the sum of the Net
Eligible Receivables Balance plus the Pre-Funding Amount as of such date plus
the aggregate pre-funding amounts of other Series of Notes issued and
outstanding on such date; provided, however, for purposes of this calculation,
clause (b) of the definition of Net Eligible Receivables Balance shall be
determined as of the last day of the immediately preceding Monthly Period;

 

(d) the Transferor Amount on such day is greater than the Required Transferor
Amount (after giving effect to all Principal Receivables transferred to the
Issuer on such day); and

 

1.3     The definition of Excess Finance Charge Collections is hereby deleted in
its entirety and replaced with the following definition:

 

“Excess Finance Charge Collections” shall mean, with respect to each Monthly
Period, the sum of (i) the Series 2018-One Excess Collections and (ii) the
product of (a) the aggregate amount for all other outstanding Series of
Collections of Finance Charge Receivables which the related Indenture
Supplements specify are to be distributed to the Transferor after all other
Collections of Finance Charge Receivables are applied and distributed in
connection with the payment of servicing fees, marketing fees and all
non-principal amounts owed to the Noteholders of such Series and (b) the
percentage equivalent of a fraction, (x) the numerator of which is equal to the
Series 2017-One Allocation Percentage for such Monthly Period and (y) the
denominator of which is the sum of the Series 2017-One Allocation Percentage and
the Series 2018-Three Allocation Percentage for such Monthly Period; provided
that any Excess Finance Charge Collections (as defined in the Series 2018-Three
Supplement) that are not required to make a payment under Section
4.05(a)(i)-(xiii) of the Series 2018-Three Supplement shall constitute Excess
Finance Charge Collections if there are insufficient Available Funds to make the
payments under Section 4.05(a)(i)-(xv) hereof.

 

 

2

--------------------------------------------------------------------------------

 

 

1.4     The definition of Excess Principal Collections is hereby deleted in its
entirety and replaced with the following definition:

 

“Excess Principal Collections” shall mean, with respect to each Monthly Period,
all Collections of Principal Receivables allocated to the Senior Facility
remaining after such Collections of Principal Receivables are applied and
distributed in accordance with the Indenture Supplement for the Series related
to the Senior Facility; provided that any Excess Principal Collections (as
defined in the Series 2018-Three Supplement) that are not required to make a
payment under Section 4.05(b)(i)-(iii), 4.05(c)(i)-(vi) or 4.05(d)(i)-(iii) of
the Series 2018-Three Supplement shall constitute Excess Principal Collections
if there are insufficient Available Principal Collections to make the payments
under Sections 4.05(b)(i)-(iii), 4.05(c)(i)-(viii) or 4.05(d)(i)-(iii) hereof.

 

1.5     The definitions of Reallocated Principal Collections and Reallocated
Class B Principal Collections are hereby deleted in their entirety and replaced
with the following definitions:

 

“Reallocated Principal Collections” shall mean, with respect to any Distribution
Date, an amount equal to the lesser of (I) the product of (a) the sum of (i)
Allocable Principal Collections (as defined in the Series 2018–One Indenture
Supplement) plus (ii) the product of (A) the Series 2017-One Allocable Principal
Collections deposited in the Collection Account for the related Monthly Period
and (B) the Fixed/Floating Allocation Percentage for the related Monthly Period,
and (b) the Class A/B Subordination Percentage, and (II) the greater of (x) the
Note Principal Balance (prior to any distributions on such Distribution Date),
minus the excess, if any, of the total amount of Reduction Amounts for all prior
Distribution Dates and the Reallocated Principal Collections that under
subsections 4.07(b) through (g) were used to fund the Series 2018-One Required
Amount, the Class A-1 Required Amount, the Class A-2 Required Amount, the Class
A-3 Required Amount, the Class A-4 Required Amount, or the Class A-5 Required
Amount on all prior Distribution Dates over such Reduction Amounts and
Reallocated Principal Collections reimbursed pursuant to subsection
4.05(a)(xi)(A) prior to such date and (y) zero.

 

“Reallocated Class B Principal Collections” shall mean, with respect to any
Distribution Date, an amount equal to the lesser of of (I) the product of (a)
the sum of (i) Allocable Principal Collections (as defined in the Series
2018–One Indenture Supplement) plus (ii) the product of (A) the Series 2017-One
Allocable Principal Collections deposited in the Collection Account for the
related Monthly Period and (B) the Fixed/Floating Allocation Percentage for the
related Monthly Period, and (b) the Class B Subordination Percentage, and (II)
the greater of (x) the Class B Note Principal Balance (prior to any
distributions on such Distribution Date), minus the excess, if any, of the total
amount of Reduction Amounts for all prior Distribution Dates and the Reallocated
Principal Collections that under subsections 4.07(b) through (g) were used to
fund the Series 2018-One Required Amount, the Class A-1 Required Amount, the
Class A-2 Required Amount, the Class A-3 Required Amount, the Class A-4 Required
Amount, or the Class A-5 Required Amount on all prior Distribution Dates over
such Reduction Amounts and Reallocated Principal Collections reimbursed pursuant
to subsection 4.05(a)(xi)(A) prior to such date and (y) zero.

 

3

--------------------------------------------------------------------------------

 

 

1.6     The definition of Series Adjusted Subordinated Transferor Amount is
hereby deleted in its entirety and replaced with the following definition:

 

“Series Adjusted Subordinated Transferor Amount” shall mean, as of any date, an
amount equal to (a) the Series Required Transferor Amount as of the last day of
the prior Monthly Period minus (b) the excess, if any, of the total amount of
Transferor Reduction Amounts for all prior Distribution Dates and the amounts
that under subsection 4.07(a) were used to fund the Series 2018-One Required
Amount, Class A-1 Required Amount, the Class A-2 Required Amount, the Class A-3
Required Amount, the Class A-4 Required Amount or the Class A-5 Required Amount
on all prior Distribution Dates over amounts reimbursed pursuant to subsection
4.05(a)(xi)(B) prior to such date.

 

1.7     The definition of Series Required Transferor Amount is hereby deleted in
its entirety and replaced with the following definition.

 

“Series Required Transferor Amount” shall mean, with respect to any date of
determination, an amount equal (a)(i) the sum of the Note Principal
Balance plus the Series 2018-One Principal Balance, in each case as of the last
day of the prior Monthly Period divided by (ii) 95.0% minus (b) the sum of the
Note Principal Balance plus the Series 2018-One Principal Balance, in each case
as of the last day of the prior Monthly Period.

 

1.8     The definition of Transferor Available Principal Collections is hereby
deleted in its entirety and replaced with the following definition:

 

“Transferor Available Principal Collections” shall mean, with respect to any
Distribution Date, an amount equal to the lesser of (i) the product of (A) the
sum of (1) the product of the Series 2017-One Allocable Principal Collections
times the Fixed/Floating Allocation Percentage for such Monthly Period plus (2)
the Allocable Principal Collections (as defined in the Series 2018–One Indenture
Supplement), in each case deposited in the Collection Account for the related
Monthly Period and (B) 5.0%, and (ii) the greater of (A) the Series Adjusted
Subordinated Transferor Amount and (B) zero.

 

4

--------------------------------------------------------------------------------

 

 

1.9      The definitions of Required Subordinate Transferor Percentage and
Transferor Amount are hereby deleted in their entirety.

 

1.10     The following definitions are hereby inserted in the appropriate
alphabetical order:

 

“Regulation RR” shall mean Part 244 – Credit Risk Retention (Regulation RR), 12
C.F.R. §§244.1-244.22, as the same may be amended from time to time.

 

“Series 2018-Three Allocation Percentage” shall have the meaning given to such
term in the Series 2018-Three Supplement.

 

“Series 2018-Three Supplement” shall mean the Series 2018-Three Indenture
Supplement to the Master Indenture, dated as of November 16, 2018, among the
Issuer, the Servicer and the Indenture Trustee, as amended, restated or
otherwise modified from time to time in accordance with its terms.

 

“Series 2018-One Allocation Percentage” shall have the meaning given to such
term in the Series 2018-One Indenture Supplement.

 

“Transferor’s Interest” shall have the meaning specified in Section 9.09.

 

1.11     Section 3.01 of the Supplement is hereby amended by deleting it in its
entirety and replacing it with the following:

 

(a)     Servicing Fee. The share of the Servicing Fee allocable to the Series
2017-One Noteholders with respect to any Distribution Date (the “Monthly
Servicing Fee”) shall mean an amount equal to the product of (1) the Floating
Allocation Percentage, (2) the Series 2017-One Allocation Percentage and (3) the
Servicing Fee for the most recent Monthly Period preceding such Distribution
Date. The remainder of the Servicing Fee, if any, shall be paid by the Issuer or
the holders of the Transferor Certificate and the Noteholders of other Series
(as provided in the Transfer and Servicing Agreement and the related
Supplements) and in no event shall the Indenture Trustee or the Series 2017-One
Noteholders be liable for the share of the Servicing Fee to be paid by the
Issuer or the holders of the Transferor Certificate or the Noteholders of any
other Series.

 

5

--------------------------------------------------------------------------------

 

 

(b)     Marketing Fee. The share of the Marketing Fee allocable to the Series
2017-One Noteholders with respect to any Distribution Date (the “Monthly
Marketing Fee”) shall mean an amount equal to (A) the product of (x) the
Marketing Fee for the most recent Monthly Period preceding such Distribution
Date times (y) the Floating Allocation Percentage times (z) the sum of the
Series 2018-One Allocation Percentage and the Series 2017-One Allocation
Percentage. The remainder of the Marketing Fee, if any, shall be paid by the
Issuer or the holders of the Transferor Certificate and the Noteholders of other
Series (as provided in the Transfer and Servicing Agreement and the related
Supplements) and in no event shall the Indenture Trustee or the Series 2017-One
Noteholders be liable for the share of the Marketing Fee to be paid by the
Issuer or the holders of the Transferor Certificate or the Noteholders of any
other Series.

 

(c)     Backup Servicing Fee. The share of the Backup Servicing Fee allocable to
the Series 2017-One Noteholders with respect to any Distribution Date (the
“Monthly Backup Servicing Fee”) shall mean an amount equal to the product of (1)
the Floating Allocation Percentage, (2) the Series 2017-One Allocation
Percentage and (3) the Backup Servicing Fee for the most recent Monthly Period
preceding such Distribution Date. The remainder of the Backup Servicing Fee, if
any, shall be paid by the Issuer or the holders of the Transferor Certificate
and the Noteholders of other Series (as provided in the Transfer and Servicing
Agreement and the related Supplements) and in no event shall the Indenture
Trustee or the Series 2017-One Noteholders be liable for the share of the Backup
Servicing Fee to be paid by the Issuer or the holders of the Transferor
Certificate or the Noteholders of any other Series.

 

1.12     Section 4.03(a) of the Supplement is hereby amended by deleting clause
(z) and replacing it with the following:

 

and (z) the sum of the Note Principal Balance and the Series Adjusted
Subordinated Transferor Amount shall be no less than the Required Senior
Subordination Amount.

 

1.13     Section 4.03(b) is hereby amended by deleting clause (b)(ii) and
replacing it with the following:

 

(ii) the sum of the Note Principal Balance and the Series Adjusted Subordinated
Transferor Amount shall be no less than the Required Senior Subordination
Amount.

 

1.14     Section 4.05(a)(xv) is hereby amended by deleting it in its entirety
and replacing it with the following:

 

(xv)     an amount equal to the Program Expenses for such Distribution Date
minus any Capped Program Expenses paid in clause (i) above for such Distribution
Date, plus the amount of any Program Expenses previously due but not distributed
to the Owner Trustee or Indenture Trustee on a prior Distribution Date, shall be
distributed pro rata to the Owner Trustee and the Indenture Trustee;

 

6

--------------------------------------------------------------------------------

 

 

1.15     Section 4.05(a)(xvi) is hereby amended by deleting it in its entirety
and replacing it with the following:

 

(xvi)     [*****].

 

1.16     Section 4.05(b)(iv) is hereby amended by deleting it in its entirety
and replacing it with the following:

 

(iv) an amount equal to the balance, if any, of such Available Principal
Collections shall be distributed to the Transferor, but only if the Transferor
Amount on such date is greater than the Required Transferor Amount (after giving
effect to all Principal Receivables transferred to the Issuer on such day) and
otherwise shall be deposited in the Special Funding Account.

 

1.17     Section 4.05(c)(ix) is hereby amended by deleting it in its entirety
and replacing it with the following:

 

(ix)     for each Distribution Date beginning on the Distribution Date on which
the Class B Notes are paid in full, an amount equal to the balance, if any, of
such Available Principal Collections shall be distributed to the Transferor, but
only if the Transferor Amount on such date is greater than the Required
Transferor Amount (after giving effect to all Principal Receivables transferred
to the Issuer on such day) and otherwise shall be deposited in the Special
Funding Account.

 

1.18     Section 4.05(d)(iv) is hereby amended by deleting it in its entirety
and replacing it with the following:

 

(iv)      the balance of such Available Principal Collections shall be
distributed to the Transferor, but only if the Transferor Amount on such date is
greater than the Required Transferor Amount (after giving effect to all
Principal Receivables transferred to the Issuer on such day) and otherwise shall
be deposited in the Special Funding Account

 

1.19     Section 4.10(c) is hereby amended by deleting it in its entirety and
replacing it with the following:

 

(c)     On any Deposit Date in a Monthly Period during the Revolving Period, the
Servicer may withdraw from the Pre-Funding Account an amount not to exceed the
lesser of (1) the positive difference, if any, between (I) the Transferor Amount
and (II) the Required Transferor Amount, and (2) the amount on deposit in the
Pre-Funding Account, and pay such amount to the Issuer for application pursuant
to the Trust Agreement.

 

7

--------------------------------------------------------------------------------

 

 

1.20     Section 6.01(c) of the Supplement is hereby amended by adding the
following at the end thereof:

 

or Access Financing, LLC resigns as Servicer

 

1.21      Section 6.01(s) of the Supplement is hereby deleted in its entirety
and replaced with the following:

 

(s) (i) the Transferor shall fail to cause the amount of the Transferor’s
Interest, when measured in a manner consistent with the requirements of
Regulation RR, to satisfy the requirements of Regulation RR as required by
Section 9.09 of this Supplement or (ii) if, for any Measurement Date, the
Servicer determined that the Transferor Amount is less than the Required
Transferor Amount, the Transferor shall fail to cause to be designated
additional Eligible Accounts to be included as Accounts in a sufficient amount
such that the Transferor Amount is at least equal to the Required Transferor
Amount on or before the last Business Day of the Monthly Period in which such
Measurement Date takes place;

 

 

1.22     Section 6.01 of the Supplement is hereby amended by deleting the period
at the end of clause (t) and inserting “; or” therefor and inserting the
following new clause (u) at the end thereof:

 

(u) the occurrence of any Early Redemption Event (as such term is defined in the
Series 2018-Three Supplement);

 

1.23     Section 6.02 of the Supplement is hereby amended by deleting it in its
entirety and replacing it with the following:

 

Section 6.02     Events of Default. In addition to the Events of Default set
forth in Section 5.02 of the Indenture, any Event of Default with respect to
Series 2018-Three and any of the Early Redemption Events described in Section
6.01(t) shall constitute an Event of Default under the Indenture with respect to
Series 2017-One.

 

8

--------------------------------------------------------------------------------

 

 

1.24     Section 9.09 is hereby amended by deleting it in its entirety and
replacing it with the following:

 

Section 9.09      Measuring the Transferor’s Interest for Purposes of Regulation
RR. In order to facilitate the obligation of Fortiva Funding, LLC, a Georgia
limited liability company, to comply with Regulation RR, the Servicer shall, on
each Measurement Date and on the issuance date of any Notes under the Indenture,
measure the interest of the Transferor in the Transferred Assets represented by
the Transferor Certificate (the “Transferor’s Interest”) in a manner consistent
with the requirements of Regulation RR. If on any Measurement Date the amount of
the Transferor’s Interest, when measured in a manner consistent with the
requirements of Regulation RR, does not satisfy the requirements of Regulation
RR, the Transferor shall cause the amount of the Transferor’s Interest, when
measured in a manner consistent with the requirements of Regulation RR, to
satisfy the requirements of Regulation RR as soon as practicable thereafter but,
in any event, no later than the immediately subsequent Measurement Date. For
purposes of this Section 9.09, the Transferor’s Interest shall constitute a
“seller’s interest” for purposes of Regulation RR.

 

The Servicer shall indicate in each Monthly Servicer Statement whether the
amount of the Transferor’s Interest, when measured in a manner consistent with
the requirements of Regulation RR, satisfies the requirements of Regulation RR.

 

In no event shall the Indenture Trustee have any responsibility to monitor
compliance with or enforce compliance with Regulation RR. The Indenture Trustee
shall not be charged with knowledge of such rules, nor shall it be liable to any
Noteholder or other party for violation of such rules now or hereinafter in
effect.

 

 

SECTION 2. Miscellaneous

 

2.1     Ratification. As amended hereby, the Supplement is in all respects
ratified and confirmed and the Supplement as so supplemented by this Amendment
shall be read, taken and construed as one and the same instrument.

 

2.2     Counterparts. This Amendment may be executed in two or more
counterparts, and by different parties on separate counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument.

 

2.3     Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND
TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW).

 

9

--------------------------------------------------------------------------------

 

 

2.4     Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective permitted successors
and assigns.

 

2.5     Effectiveness. This Amendment shall be effective as of the date first
above written.

 

2.6     Limitation of Liability. It is expressly understood and agreed by the
parties hereto that (a) this Amendment is executed and delivered by Wilmington
Trust, National Association, not individually or personally but solely as
trustee of the Issuer, in the exercise of the powers and authority conferred and
vested in it under the Trust Agreement, (b) each of the representations,
undertakings and agreements herein made on the part of the Issuer is made and
intended not as personal representations, undertakings and agreements by
Wilmington Trust, National Association, but is made and intended for the purpose
of binding only the Issuer and (c) under no circumstances shall Wilmington
Trust, National Association be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Amendment or the other Transaction Documents to which the
Issuer is a party.

 

2.7     Representation and Warranty. Each of the parties hereto represents and
warrants that this Amendment has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or other similar laws now or hereafter in effect affecting the
enforcement of creditors’ rights in general and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).

 

10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers on the day
and year first above written.

 

 

PERIMETER MASTER NOTE BUSINESS

TRUST, as Issuer

       

By:

Wilmington Trust, National

Association,
not in its individual capacity, but

solely as Owner Trustee

                    By: /s/ Robert P. Hines Jr.       Name: Robert P. Hines Jr.
Title: Vice President        

U.S. BANK NATIONAL ASSOCIATION,

not in its individual capacity, but

solely as

Indenture Trustee

        By: /s/ Mirtza J. Escobar      

Name: Mirtza J. Escobar

Title: Vice President

                         

ACCESS FINANCING, LLC,

Servicer

      By: /s/ Brian Stone      

Name: Brian Stone

Title: President

 

11

--------------------------------------------------------------------------------

 

 

Consent of Series 2017-One Noteholders:

 

TSO-FORTIVA NOTES HOLDCO LP,

as holder of 100% of Class A Notes

 

By: TowerBrook TSO GP (Alberta), L.P., its

General Partner

 

By: TowerBrook Investors, Ltd., its General

Partner

 

 

 

By: /s/ Glenn F. Miller        Name: Glenn F. Miller
   Title: Attorney-in-fact  

 

 

CCFC CORP.,

as holder of 100% of Class B Notes

 

 

 

By: /s/ Joshua C. Miller        Name: Joshua C. Miller
   Title: Assistant Vice President  


          

 

Consent of Administrative Agent on behalf of Series 2018-One

Noteholders:

 

Credit Suisse AG, New York Branch, As

Administrative Agent, on behalf of the holders of

100% of Class A Notes

 

 

By: /s/ Michael Eaton        Name: Michael Eaton
   Title: Vice President         By: /s/ Erin McCutcheon        Name: Erin
McCutcheon
   Title: Director  

 

12